Citation Nr: 1705726	
Decision Date: 02/24/17    Archive Date: 02/28/17

DOCKET NO.  07-35 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral plantar fasciitis.  

2.  Entitlement to an increased disability rating in excess of 10 percent for L5-S1 small right paracentral disc herniation prior to November 19, 2012.  

3.  Entitlement to an increased disability rating in excess of 20 percent for L5-S1 small right paracentral disc herniation from November 19, 2012.  

4.  Entitlement to an increased disability rating in excess of 10 percent for right knee musculoligamentous strain with degenerative joint disease.  

5.  Entitlement to an increased disability rating in excess of 10 percent for left knee musculoligamentous strain with degenerative joint disease.  

6.  Entitlement to an initial disability rating in excess of 10 percent for cervical spine strain.  

(By separate decision, the Board addresses whether the Agency of Original Jurisdiction (AOJ) properly withheld the Veteran's VA compensation benefits for 74 days, during which he was in receipt of military drill pay.)  


REPRESENTATION

Appellant represented by:	John S. Berry, Jr., Attorney


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army National Guard, including active duty for training (ACDUTRA) from April 1997 to July 1997 and active duty (AD) from June 2004 to March 2005, the latter period in support of Operation Iraqi Freedom.  

These matters come to the Board of Veterans' Appeals (Board) from September 2012, January 2013, May 2014, and February 2015 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The issues of entitlement to an increased disability rating in excess of 20 percent for L5-S1 small right paracentral disc herniation from November 19, 2012; entitlement to increased disability ratings in excess of 10 percent for bilateral knee musculoligamentous strain with degenerative joint disease (DJD); and entitlement to an initial disability rating in excess of 10 percent for cervical spine strain were most recently remanded by the Board in February 2016.  As discussed below, remand for additional development regarding these issues is warranted.  

The Veteran's claims of entitlement to service connection for bilateral plantar fasciitis and entitlement to an increased disability rating in excess of 10 percent for L5-S1 small right paracentral disc herniation prior to November 19, 2012 were most recently denied by the Board in February 2016, after which the Veteran appealed the matters to the United States Court of Appeals for Veterans Claims (Court).  In July 2016, the Court issued an Order granting the parties' July 2016 Joint Motion for Partial Remand (JMR).   As discussed below, the Board finds that remand for additional development regarding these issues is also warranted.  

As such, the issues of entitlement to service connection for bilateral plantar fasciitis; entitlement to an increased disability rating in excess of 10 percent for L5-S1 small right paracentral disc herniation prior to November 19, 2012; entitlement to an increased disability rating in excess of 20 percent for L5-S1 small right paracentral disc herniation from November 19, 2012; entitlement to increased disability ratings in excess of 10 percent for bilateral knee musculoligamentous strain with DJD; and entitlement to an initial disability rating in excess of 10 percent for cervical spine strain are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the Veteran if further action is required.  

Additionally, the issue of entitlement to service connection for left upper extremity radiculopathy has been raised by the record within a November 2015 statement, but despite prior referral in February 2016, the issue has not yet been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  

Finally, the Board acknowledges that the issues of entitlement to increased disability ratings in excess of 10 percent for bilateral knee instability, entitlement to a compensable disability rating for a left knee scar, and entitlement to an effective date prior to April 12, 2016 for the grant of service connection for bilateral knee instability have been perfected, but not yet certified to the Board.  As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.  


REMAND

After review of the claims file, the Board has determined that additional development is warranted regarding the Veteran's claims on appeal.  Specifically, the Veteran must be afforded adequate VA examinations which properly address his musculoskeletal claims on appeal, including service connection for bilateral plantar fasciitis and increased ratings for his lumbar spine, bilateral knees, and cervical spine.  

VA's duty to assist includes obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014).  Furthermore, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

I.  Bilateral Plantar Fasciitis

As noted in the Introduction, the Veteran's claim of entitlement to service connection for bilateral plantar fasciitis was remanded by the Court, pursuant to the parties' July 2016 JMR.  The Veteran has asserted that his symptoms of numbness and tingling in his bilateral feet first manifested during active duty in 2004 and continuously thereafter until he reinjured his feet, first in 2010 while working as a civilian for the National Guard and again as a result of physical training during a weekend drill period of inactive duty for training (INACDUTRA).  

Given the above, the Board finds that remand is warranted for an adequate VA examination regarding the etiology of the Veteran's claimed bilateral plantar fasciitis which properly considers the Veteran's lay statements.  38 U.S.C.A. § 5103A(d); Barr, 21 Vet. App. at 312.  

II.  Lumbar Spine, Bilateral Knees, Cervical Spine  

The July 2016 JMR also noted that the February 2016 Board denial of the Veteran's claim of entitlement to an increased rating for his back disability prior to November 19, 2012 failed to adequately address his reported flare-ups.  See Mitchell v. Shinseki, 25 Vet. App. 32, 43-44 (2011), DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Specifically, the Veteran reported at a January 2011 VA examination that his back pain was worse when bending, and that when he was unable to bend over during flare-ups.  

Additionally, the Veteran's claims of entitlement to increased disability ratings for his back disability from November 19, 2012, his bilateral knees, and his cervical spine, were remanded by the Board in February 2016 in order to afford the Veteran relevant VA examinations.  

Significantly, the United States Court of Appeals for Veterans' Claims (Court) has recently held that 38 C.F.R. § 4.59 (2015) creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  Correia v. McDonald, 21 Vet. App. 158 (2016).  Specifically, the Court concluded that the final sentence of 38 C.F.R. § 4.59 required testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  Id.  

Notably, a review of the relevant evidence of record reveals that prior VA examinations regarding the Veteran's service-connected lumbar spine, bilateral knees, and cervical spine, including the January 2011 spine examination and April 2016 examinations conducted as directed by prior Board remand, fail to fully comply with the Court's holding in Correia.  As such, remand is required to obtain adequate VA examinations concerning the Veteran's service-connected lumbar spine, bilateral knees, and cervical spine which include required testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint, as well as which properly consider any reported flare-ups.  See id.; see also Barr, supra.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA feet examination to address his claim of entitlement to service connection for bilateral plantar fasciitis.  The entire claims file should be made available to and be reviewed by the VA examiner in conjunction with this request. 

The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran has bilateral plantar fasciitis which is etiologically related to active service.  

In rendering the above opinion, the examiner must provide a complete and thorough supporting rationale, with reference to relevant evidence of record as appropriate, for any and all conclusions reached:  

2.  Schedule the Veteran for current VA examinations to determine the severity, manifestations, and effects of his service-connected lumbar spine, bilateral knees, and cervical spine disabilities.  The examiner must review the claims file in conjunction with the examination.  The examiner must specifically test the Veteran's range of motion for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  Additionally, the examiner must consider the Veteran's reports of flare-ups, and whether any limitation of motion during flare-ups would result in functional loss.  Finally, the examiner must discuss whether the Veteran's service-connected lumbar spine, bilateral knees, and cervical spine disabilities result in any functional impairment upon his ability to work.  

3.  Thereafter, review the resulting examination reports and opinions to ensure their adequacy with the above directives and the Court's holding in Correia v. McDonald, 21 Vet. App. 158 (2016).  If any examination or opinion is inadequate for any reason, return the matter to the particular VA examiner for corrective action.  

4.  Readjudicate the Veteran's remaining claims on appeal.  If any claim remains denied, provide the Veteran and his attorney with a supplemental statement of the case (SSOC) and an adequate opportunity to respond, after which the matters should be returned to the Board for further adjudication, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


